Case 2:18-bk-12313-VZ        Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37               Desc
                              Main Document     Page 1 of 6



  1 Stella Havkin (SBN 134334)
    Havkin & Shrago Attorneys at Law
  2 5950 Canoga Avenue, Suite 400
    Woodland Hills, California 90040
  3 Telephone: (818) 999-1568
    Facsimile: (818) 305-6040
  4 Email: stella@havkinandshrago.com

  5 Attorneys for Reorganized Debtor Cesar Albert Moya

  6

  7                             UNITED STATES BANKRUPTCY COURT
  8                CENTRAL DISTRICT OF CALIFORNIA- LOS ANGELES DIVISION
  9
      In re                                             Case No. 2:18-bk-12313-VZ
 10
                                                        Chapter 11
 11
                                                          STATUS REPORT; DECLARATION OF
 12 Cesar Albert Moya,                                    CESAR MOYA
 13                                                       Date: July 23, 2020
                     Reorganized Debtor.                  Time: 9:30 a.m.
 14                                                       Courtroom: 1368
 15

 16           TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES

 17 BANKRUPTCY JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE, AND

 18 OTHER PARTIES IN INTEREST:

 19           Reorganized Debtor Cesar Albert Moya (the “Debtor”) submits report regarding his
 20 performance under the confirmed plan. Finally, after a series of roadblocks, the Debtor is able to

 21 refinance and pay off the creditors. The refinance will close on July 22, 2020 or the latest July 23,

 22 2020.

 23

 24 DATED: 7/22/2020                           Havkin & Shrago
 25

 26
                                               By: /s/ Stella Havkin
 27
                                                   Stella Havkin
 28                                                Attorneys for Cesar Moya
                                                   Reorganized Debtor
      Second Post Confirmation Status Report
Case 2:18-bk-12313-VZ        Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37                  Desc
                              Main Document     Page 2 of 6



                              DECLARATION OF CESAR ALBERT MOYA
  1

  2          I, Cesar Albert Moya, declare:

  3          1.      I am the reorganized debtor in the above bankruptcy case and the following facts

  4 are within my personal first-hand knowledge and if called upon as a witness, I could and would

  5
      competently testify thereto.
  6
             2.       Finally, after a series of roadblocks, I have been able to refinance and pay off the
  7
      creditors. The refinance will close on July 22, 2020 or the latest July 23, 2020.
  8
             I declare under penalty of perjury that the following is true and correct and that this
  9

 10 declaration is executed on July 22, 2020 in Culver City, California.

 11

 12                                                 _____________________________________
                                                         Cesar Albert Moya
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      Second Post Confirmation Status Report
        Case 2:18-bk-12313-VZ                     Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37                                      Desc
                                                   Main Document     Page 3 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    5950 Canoga Avenue,. Suite 400, Woodland Hills, CA 91367

                                                                      Debtor's Status Report
A true and correct copy of the foregoing document entitled (specify): __________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
07/22/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 havkinlaw@earthlink.net; stella@havkinandshrago.com             ustpregion16.la.edf@usdoj.gov
 dcrowder@crowderlaw.com, bknotices@americandebtlaw.com
 claims@recoverycorp.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              07/22/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/22/2020         Stella Havkin                                                               /s/ Stella Havkin
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-12313-VZ        Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37   Desc
                              Main Document     Page 4 of 6



1 800 Loan Mart
15400 Sherman Way
Van Nuys, CA 91406

Ad Astra Recovery Services
7330 W. 33rd St. #118
Wichita, KS 67205

Bank of America
P.O. Box 982238
El Paso, TX 79998

Barclays Bank of Delaware
PO Boc 8803
Wilmington, DE 19899

Cach LLC
9200 Oakdale Avenue, #601
Chatsworth, CA 91311

Capital One
P.O. Box 30285
Salt Lake City, UT 84130-0285

Cavalary Portfolio Service
500 Summit Lake Drive #400
Valhalla, NY 10595

Chase
PO Box 15298
Wilmington, DE 19850

Citimortgage
PO Box 688971
Des Moines, IA 50368

Credit One Bank
Po Box 98873
Las Vegas, NV 89193-8873

Credit One Visa
P.O. Box 60500
City of Industry, CA 91716-0500

Curtis Franklin Leahy
Case 2:18-bk-12313-VZ         Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37   Desc
                               Main Document     Page 5 of 6



c/o Evanns Collection Law Firm
3731 Wilshire Boulevard, Suite 514
Los Angeles, CA 90012

Discover
P.O. Box 30943
Salt Lake City, UT 84130

Discover Financial Services
PO Box 15316
Wilmington, DE 19850

Dr. Daniel Taheri, MD, Inc.
Santa Monica Blvd.
Los Angeles, CA 90025

Dr. Purushottan Billimoria
3 Marinita Avenue
San Rafael, CA 94901

Fast Credit Financial
1730 W. Olympic Blvd. #520
Los Angeles, CA 90015

First Access Visa
PO Box 89028
Laughlin, NV 89028-9028

First Premier Bank
PO Box 5529
Sioux Falls, SD 57117-5529

Franchise Tax Board
PO Box 942857
Sacramento, CA 94257-0511

HSBC Bank of Nevada
1111 N. Town Center Drive
Las Vegas, NV 89144

LA Laser Center PC
10884 Santa Monica Blvd.
Los Angeles, CA 90025

Sierra Receivables Management
Case 2:18-bk-12313-VZ      Doc 203 Filed 07/22/20 Entered 07/22/20 12:34:37   Desc
                            Main Document     Page 6 of 6



2500 Goodwater Ave.
Redding, CA 96002

Speedy Cash
PO Box 780408
Wichita, KS 67278

Total Visa Card
P.O. Box 89940
Sioux Falls, SD 57109

Trident Asset Management
PO Box 888424
Atlanta, GA 30356
